     Case 4:20-cv-01334-P Document 9 Filed 04/12/21            Page 1 of 2 PageID 71



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION

CLIFF A. DURIO,                            §
           Petitioner,                     §
                                           §
V.                                         §      Civil Action No. 4:20-CV-1334-P
                                           §
ERIC D. WILSON, Warden,                    §
FMC-Fort Worth,                            §
                Respondent.                §

                              OPINION AND ORDER

       Before the Court is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241

filed by Petitioner, Cliff A. Durio, a federal prisoner who was confined at FMC-Fort Worth

at the time the petition was filed, against Eric D. Wilson, warden of FMC-Fort Worth,

Respondent. After having considered the pleadings and relief sought by Petitioner, the Court

has concluded that the petition should be dismissed for failure to prosecute or, in the

alternative, for mootness.

I. BACKGROUND

       At the time Petitioner filed the instant petition, he was confined at FMC-Fort Worth

awaiting transfer to a residential reentry center (RRC) scheduled for February 17, 2021, with

a projected release date of August 11, 2021. Resp’t’s Resp. 2, ECF No. 6. In this petition,

Petitioner claims that the Bureau of Prisons (BOP) has failed to apply his “Earned Time”

credits for “Evidence-Based Recidivism Reduction Training” under the First Step Act. Pet.

5, ECF No. 1. According to his calculations, had the BOP given him credit for his

participation in the training program, he should have been released on November 19, 2020.
    Case 4:20-cv-01334-P Document 9 Filed 04/12/21             Page 2 of 2 PageID 72


Id. Respondent asserts that the petition should be dismissed on exhaustion grounds. Resp’t’s

Resp. 1, ECF No. 6.

II. DISCUSSION

        Notwithstanding the argument of the parties, the BOP’s website indicates that

Petitioner is no longer confined at FMC-Fort Worth, apparently having been released to a

residential reentry facility in or around San Antonio, Texas. See U.S. DEP’T OF JUSTICE, FED.

BUR. OF PRISONS/INMATE LOCATOR, http://www.bop.gov. (last visited Apr. 12, 2021). As

a general rule, “litigants, including prisoners, ‘bear the burden of filing notice of a change

of address in such a way that will bring the attention of the court to the address change.’”

Snyder v. Nolen, 380 F.3d 279, 285 (7th Cir. 2004) (quoting Theede v. United States Dep’t

of Labor, 172 F.3d 1262, 1267 (10th Cir. 1999)). Petitioner has not provided a change of

address to the clerk of Court and his whereabouts are unknown. Furthermore, Petitioner’s

release arguably renders the petition moot.

III. CONCLUSION

        For the reasons discussed, the Court DISMISSES Petitioner’s petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241 for failure to prosecute or, in the alternative, as

moot.

        SO ORDERED on this 12th day of April, 2021.




                                              2
